Citation Nr: 0714636	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-00 634	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for alcoholism, claimed 
as secondary to service-connected PTSD.  

3.  Entitlement to an increased disability rating for 
service-connected irritable bowel syndrome (IBS), currently 
evaluated 10 percent disabling.  

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for asthma, claimed as 
secondary to service-connected PTSD.  


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney-
at-law

ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Procedural History - GERD, Alcoholism and IBS claims

In November 2001, the RO received the veteran's claims of 
entitlement to service connection for PTSD and for IBS, GERD 
and for alcoholism, each claimed as secondary to PTSD.  
Service connection was granted for PTSD in a June 2002 RO 
rating decision.  In an August 2002 rating decision, the RO 
denied the secondary service connection claims.  The veteran 
disagreed with the August 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
January 2003.

This matter was previously before the Board in December 2003.  
In that decision, the Board denied service connection for 
IBS, GERD and alcoholism.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In an Order dated September 2004, the Court 
vacated the Board's December 2003 decision and remanded this 
matter to the Board for development consistent with the 
Court's Order.  Such was accomplished by the Board's December 
2004 remand.  


In May 2005, the RO granted entitlement to service connection 
for IBS.  
A 10 percent disability rating was assigned.  The veteran has 
disagreed with the assigned disability rating and has 
perfected an appeal as to the rating assigned to service-
connected IBS.  The veteran's increased rating claim is now 
before the Board.  Additionally, the RO has continued to deny 
the veteran's claims of entitlement to service connection of 
GERD and alcoholism, most recently in an August 2005 
Supplemental Statement of the Case (SSOC).  Accordingly, 
these matters have been returned to the Board for further 
appellate action. 

Procedural history - asthma claim  

In November 2001, the veteran filed a claim of entitlement to 
service-connection of asthma, claimed as secondary to PTSD.  
A November 2002 rating decision denied the veteran's claim.  
The veteran did not appeal. 

In January 2004, the RO received the veteran's request to re-
open this claim.  
An August 2005 rating decision denied the request to re-open.  
The veteran disagreed with the August 2005 rating decision 
and initiated this appeal.  

The separate appeals have been merged for the sake of 
economy.

Issues not on appeal

In a June 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for arthritis and 
assigned disability ratings of 70 percent for PTSD and 20 
percent for diabetes.  In May 2005, the RO denied the 
veteran's claim of entitlement to service connection of a 
bilateral eye condition.  In April 2006, the veteran was 
granted service connection for hypertension; a noncompensable 
disability rating was assigned.  To the Board's knowledge, 
the veteran has not disagreed with any of those decisions.  

In the April 2006 rating decision, the veteran was granted 
entitlement to service connection of bilateral peripheral 
neuropathy of the lower extremities.  Disability ratings of 
10 percent were assigned for each lower extremity.  The 
veteran perfected an appeal as to the assigned ratings.  In a 
June 2006 SSOC, the veteran was granted increased disability 
ratings of 20 percent.  By correspondence dated July 2006, 
the veteran asserted that he was "satisfied" with the 20 
percent disability ratings and that he did "not wish to 
appeal" the newly assigned ratings.  This constitutes a 
withdrawal of the veteran's appeal as to those issues.  See 
38 C.F.R. § 20.204 (2006).  

Further, the veteran did not file a substantive appeal in 
response to the August 2004 SOC which declined to assign an 
effective date earlier than August 14, 2003 for the veteran's 
resumption of benefits post incarceration.  

In October 2006, the veteran was granted entitlement to total 
disability based upon individual unemployability due to 
service-connected disabilities (TDIU) and basic eligibility 
to dependent's educational assistance, both effective June 
20, 2006.  
To the Board's knowledge, the veteran has not disagreed with 
those decisions.  

Accordingly, all of those issues are not within the Board's 
jurisdiction, and they will be addressed no further herein.  
The only issues which are currently in appellate status are 
the four issues listed above.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's GERD is not related 
to his service-connected PTSD.

2.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's alcoholism is not 
related to a service-connected PTSD.

3.  The medical and other evidence of record indicates that 
the veteran's IBS manifests as diarrhea with cramping, in the 
morning.  The medical evidence does not show near constant 
abdominal distress or a loss of function as would be 
indicative of a severe disability.  

4.  In an unappealed November 2002 rating decision, the RO 
denied service connection for asthma, claimed as secondary to 
the veteran's service-connected PTSD.  

5.  Evidence received since the November 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for asthma on its 
merits.  


CONCLUSIONS OF LAW

1.  GERD is not proximately due to or the result of, nor has 
it been aggravated by,  service-connected PTSD.  38 C.F.R. § 
3.310 (2006).

2.  Alcoholism is not proximately due to or the result of, 
nor has it been aggravated by, service-connected PTSD. 38 
C.F.R. § 3.310 (2006).

3.  The criteria for an increased disability rating for 
service-connected IBS have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2006).  

4.  The November 2002 RO decision denying entitlement to 
service connection of asthma is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

5.  Since November 2002, new and material evidence has not 
been received, and so the  previously denied claim of 
entitlement to service connection for asthma is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for three 
disabilities (GERD, alcoholism and asthma), all claimed as 
secondary to his service-connected PTSD.  He also seeks an 
increased rating for his service-connected IBS.

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected PTSD.  

2.  Entitlement to service connection for alcoholism, claimed 
as secondary to service-connected PTSD.  

Because these issues have a common procedural history, and 
because they involve the application of similar law to 
similar facts, for the sake of economy the Board will address 
them together.  

Initial comment

As has been discussed in the Introduction above, the Court's 
September 2004 Order, based on the Joint Motion, vacated the 
Board's December 2003 decision which had denied the veteran's 
claims of entitlement to service connection for GERD and 
alcoholism, both claimed as secondary to PTSD. 
	
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision." The Board's analysis has been undertaken with that 
obligation in mind.

However, the Board notes that neither the September 2004 
Joint Motion for Remand nor the Court's subsequent Order 
identified any flaw in the December 2003 decision other than 
the Board's reliance upon the September 2002 VA medical 
opinions which were deemed to be insufficient by the Court.  
As will be discussed in detail below, medical examinations 
and opinions including supporting rationale have been 
obtained since the December 2003 decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

With respect to the these claims, the Board observes that its 
December 2003 decision contained detailed discussion as to 
why the VCAA had been complied with (see the Board's December 
2003 decision, pages 4-8 ).  This discussion is incorporated 
by reference herein.  The September 2004 joint motion for 
remand, as adopted by the Court, did not mention any alleged 
VCAA notice deficiencies [either as to adequacy of VCAA 
notice furnished by the RO or as to the Board's discussion of 
the adequacy of such notice in its December 2003 decision].  

The September 2004 joint motion indicated a deficiency in 
VA's compliance with the duty to assist portion of VCAA, 
specifically, the need for a medical examination, not merely 
a records review in order to appropriate assist the veteran 
in the development of his claims.  This was rectified via the 
Board's December 2004 remand and subsequent development by 
the agency of original jurisdiction.   
The September 2004 joint motion further did not allege any 
other deficiency with respect to VA's duty to assist.  The 
Board believes that if any inadequacy had been present, this 
would have been brought to the Court's attention.  See Fugere 
v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 
331 (Fed. Cir. 1992) ["[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"]. 

The Board further notes that the Court Order was issued prior 
to the Court's decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In March 2006, the veteran received specific 
notice as contemplated by Dingess.  

Accordingly, the Board again finds that the veteran has 
received appropriate notice and assistance under the VCAA 
regarding his claims of entitlement to service connection of 
GERD and alcoholism claimed as secondary to PTSD.  The 
veteran and his attorney have not contended otherwise.  

Relevant law and regulations

Secondary service connection - in general  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2006); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Secondary service connection - alcoholism

In general, the law and regulations provide that compensation 
shall not be paid if disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 
(January 16, 1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2006).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

However, the United States Court of Appeals for the Federal 
Circuit has held that there can be service connection for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal 
Circuit further stated that compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen, 237 F. 3d at 1381.

Analysis

The veteran is seeking entitlement to service connection for 
GERD and alcoholism as secondary to his service-connected 
PTSD.  Based upon a review of the record, the veteran does 
not appear to contend, and the evidence of record does not 
demonstrate, that these claimed disabilities existed during 
the veteran's military service or for that matter for many 
years after service.  [The Board additionally observes in 
passing that if alcoholism had existed during service this 
would constitute misconduct and service connection could not 
be granted.]  

The first two elements of the Wallin test, existence of the 
claimed disability and existence of a service-connected 
disability, have been satisfied.  The medical evidence of 
record shows diagnoses of GERD and alcohol abuse; as has been 
discussed in the Introduction above, the veteran has been 
granted service-connection of PTSD.  

[The Board additionally observes in passing that service 
connection is also in effect for diabetes mellitus, 
hypertension, peripheral neuropathy and IBS.  However, the 
veteran does not appear to be contending that the two claimed 
disabilities here under consideration are related to any 
service-connected condition other than PTSD, and there is no 
evidence of which suggests a relationship between the claimed 
conditions and the veteran's other service-connected 
disabilities.  The Board's inquiry below will therefore focus 
on the claimed relationship between the veteran's service-
connected PTSD and the disabilities for which he now seeks 
service connection on a secondary basis.]

The question before the Board then becomes whether or not 
competent medical evidence indicates a relationship between 
the claimed conditions and the service-connected condition, 
PTSD.  

At the time of the Board's now vacated December 2003 
decision, the competent evidence of record on this point 
consisted of VA medical opinions obtained in September 2002.  
However, these medical opinions did not include reasons and 
bases for the conclusion that the claimed conditions were not 
related to PTSD.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
See also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  

Since December 2003, evidence has been added to the record 
which includes medical opinions supported by reasons and 
bases of the medical examiners.   Specifically, in April 2005 
the veteran underwent VA compensation and pension 
examinations specifically geared towards determining the 
nature and etiology of any current GERD or alcoholism.  In a 
subsequent July 2005 VA examination the subject of the 
etiology of the veteran's GERD was once again revisited.    

Concerning GERD, both the April 2005 and the July 2005 
examiners concluded that although the veteran suffered from 
GERD, this disease was not caused by the veteran's PTSD.  
Further, both examiners concluded that the veteran's PTSD 
symptomatology did not aggravate his GERD.  The April 2005 
examiner specifically concluded that based upon the 
examination of the veteran, a review of past medical testing, 
the veteran's individual description of his onset of symptoms 
and a review of medical literature, it was not as least as 
likely as not that the veteran's GERD was related to PTSD.   
These conclusions were echoed by the July 2005 examiner.  

Concerning alcoholism, the April 2005 VA examiner 
specifically concluded that in the veteran's case his 
alcoholism was more likely impacted by a non-service 
connected personality disorder than by PTSD.  In reaching 
that conclusion, the VA examiner referred to specific 
research indicating a relationship between antisocial 
behavior and substance abuse.  

In May 2005, the veteran's attorney submitted Internet print-
outs which read in part "other conditions that can occur 
with post-traumatic stress disorder....peptic ulcer."  
However, the gastric disability under consideration has not 
been diagnosed as peptic ulcer.  Moreover, as noted by the 
veteran's attorney in the September 2004 Joint Motion for 
Remand, medical treatise information which is general or 
inconclusive is insufficient to support a claim.  See Sacks 
v. West, 11 Vet.App. 314 (1998).  This certainly applies to 
the general information taken from the Internet source, which 
in no way pertains to the veteran's specific circumstances.  
See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, this material is insufficient to support the 
veteran's claim.

The veteran himself has contended that the two claimed 
disabilities are related to PTSD.  However, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's assertions offered 
in support his claim are not competent medical evidence and 
are entitled to no weight of probative value.

In short, the preponderance of the evidence is against the 
veteran's claims as to the matter of nexus.  Wallin element 
(3) has thus not been met, and the veteran's claims fail on 
that basis.

In summary, although the medical evidence may show that the 
veteran has GERD and alcoholism, and service connection has 
been established for PTSD, the medical evidence does not show 
a relationship between PTSD and either of the claimed 
disorders.  Indeed, the competent medical opinion evidence is 
against the veteran's claims.  The Board finds, therefore, 
that the criteria for service connection are not met, and 
that the preponderance of the evidence is against the claims 
of entitlement to service connection for GERD and alcoholism.

3.  Entitlement to an increased disability rating for 
service-connected irritable bowel syndrome, currently 
evaluated 10 percent disabling.  

The veteran seeks an increased disability rating for service-
connected IBS.  

The VCAA 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.    Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in letters dated January 28, 2002 
and February 16, 2005 by which the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal 
agency.  The VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records.   

Finally, the Board notes that the January 2002 letter 
expressly notified the veteran to  "tell us about any 
additional information or evidence that you want us to try to 
get for you."  The letter also advised the veteran that he 
could send additional evidence to VA to get.  This complies 
with the "give us everything you've got: requirement of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service 
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded and notice regarding effective date and disability 
ratings will be assigned if service connection is granted.

In the matter of the veteran's increased rating claim, 
elements (1), (2) and (3) [veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service] are not at issue.  With respect to (4), 
degree of disability, the veteran has been extensively 
advised of the schedular requirements for an increased 
rating, as well as the kinds of evidence which would 
substantiate his claim.    

Element (5), effective date, is rendered moot via the RO's 
denial of an increased rating beyond the currently assigned 
10 percent.   In other words, any lack advisement as to that 
element is meaningless, because an increased disability 
rating was not assigned and thus there can be no effective 
date to assign.  As explained below, the Board is similarly 
denying the veteran's increased rating claim, so the matter 
of any potential effective date for an increased rating 
remains moot.  

Further, in March 2006 the veteran received a Dingess letter 
which provided specific notice as to elements (4) and (5).  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, private treatment records, 
VA treatment records, argument of the veteran's attorney and 
applicable lay statements.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   During the course of this appeal, the 
veteran was referred for a VA medical examination and opinion 
in April 2005. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his July 2005 substantive appeal, the veteran specifically 
stated that he did not desire a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations
 
Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).



Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his inflammatory bowel disease under 38 C.F.R. § 4.114, 
Diagnostic Code 7319 [irritable colon syndrome].

Under Diagnostic Code 7319 [irritable colon syndrome], a 30 
percent disability rating is warranted for severe IBS with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress; a 10 percent disability 
rating is warranted for moderate IBS with frequent episodes 
of bowel disturbance and abdominal distress.  See 38 C.F.R. § 
4.114, Diagnostic Code 7319 (2006).

Analysis

The veteran seeks an increased disability rating for his IBS. 
This disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 7319.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7319 [irritable colon 
syndrome] is the most appropriate diagnostic code.  The 
medical evidence of record, including the veteran's April 
2005 VA examination which was the basis for the grant of 
service connection, shows a diagnosis of IBS.  Diagnostic 
Code 7319 directly corresponds to that diagnosis.  The Board 
therefore finds that the veteran is most appropriately rated 
under Diagnostic Code 7319.  The veteran and his attorney 
have not suggested a more appropriate diagnostic code.

Schedular rating

As discussed in the law and regulations section above, to 
warrant a 30 percent disability rating under Diagnostic Code 
7319, the evidence must show severe IBS with more or less 
constant abdominal distress.  

The Board observes in passing that the word "severe" is are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2006).  Although the word 
"severe" is not defined in VA regulations, "severe" is 
generally defined as "extremely intense"  See Webster's New 
World Dictionary, Third College Edition (1988), 1012.

At the time of the April 2005 VA examination, the VA examiner 
noted that the veteran's IBS "does not cause any functional 
impairment."  Daily diarrhea with some cramping was noted.  
Similarly, a June 2006 VA treatment record indicated that the 
veteran experienced IBS symptoms daily to include up to 3 
episodes of diarrhea, but that such symptoms were primarily 
confined to the mornings.  

The medical evidence of record thus shows a disease process 
which is productive of limited functional impairment.  The 
Board finds that such cannot be said to be severe (i.e., 
"extremely intense").  Moreover, because the veteran's 
symptoms are confined to certain times of the day, it does 
not appear that the veteran suffers from "more or less 
constant" abdominal distress.  

The Board additionally observes that a very recent June 2006 
VA social work consult note indicates that the veteran was 
"presently working construction" and that his concerns 
revolved around loss of balance due to diabetic neuropathy.
[As was noted in the Introduction above, service connection 
has been granted for diabetic neuropathy of both lower 
extremities.]  The veteran did not mention any 
gastrointestinal problems.  In a June 2006 statement, the 
veteran indicated that he had bowel problems upon arising in 
the morning; he did not mention such problems as impacting 
him once he reached the worksite.  This evidence is congruent 
with the medical evidence of record, and further reinforces 
the conclusion that "severe" IBS with "constant abdominal 
distress" is not present. 

Accordingly, the criteria for the assignment of a 30 percent 
disability rating have not been met.  

Fenderson considerations  

Because this appeal includes the issue of a higher evaluation 
for the 10 percent  evaluation that was initially assigned 
for IBS effective January 25, 2002, Fenderson applies.  
Because the medical evidence does not show any change in the 
severity of the veteran's disability at any time after 
January 25, 2002, the Board concludes that a higher than 10 
percent disability rating is not warranted at any time after 
January 25, 2002.


Extraschedular evaluation

Neither the veteran or his representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that this service-connected disability results 
in marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance].

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for asthma, claimed as 
secondary to service-connected PTSD.  

The veteran is seeking to re-open a previously denied claim 
of entitlement to service connection of asthma, claimed as 
secondary to PTSD. 

The VCAA

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the new and material evidence claim 
on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.   The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.

Specifically, an April 28, 2005 VCAA letter provided the 
veteran with notice that his claim had previously been denied 
due to lack of competent medical evidence showing a 
relationship between the asthma and PTSD and that new and 
material evidence on this point would be required in order to 
re-open the previously denied claim.  The veteran was further 
advised as to the definition of new and material evidence.  

The RO further informed the veteran of VA's duty to assist 
him in the development of this claim in the VCAA letter dated 
April 28, 2005.   The letter advised the veteran that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  
 
Finally, the Board notes that the letter contained requests 
which comply with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that she could submit or identify evidence other 
than what was specifically requested by the RO.  Specifically 
the letter advised that "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  
[Emphasis as in the original April 2005 VCAA letter.]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103; Quartuccio and 
Kent.

With respect to the notice required under Dingess, supra, the 
veteran's secondary service connection claim has been denied 
based on a lack evidence as to relationship between the 
claimed disability and the veteran's service-connected PTSD.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot

Duty to assist 

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances here presented.

Relevant law and regulations

The law and regulations pertaining to secondary service 
connection have been set out above in connection with the 
first two issues on appeal.

Finality - new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The veteran is seeking entitlement to PTSD, claimed as 
secondary to service-connected PTSD.  He has not contended 
that asthma was incurred on a direct basis.   In essence, the 
November 2002 rating decision denied the veteran's claim 
because the third Wallin element, medical nexus between the 
service-connected disability and the current disability, was 
lacking.

In an October 2005 SOC, the RO most recently reopened the 
veteran's claim and denied the claim on its merits.  However, 
the question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the claimant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  The proper issue on appeal is, therefore, 
whether new and material evidence has been received which is 
sufficient to reopen the previously denied claim.

The unappealed November 2002 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  As explained 
above, the veteran's service-connection claim for asthma 
claimed as secondary to PTSD may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. 
§ 3.156(a) (2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally-submitted (i.e. after 
November 2002) evidence raises a reasonable possibility of 
substantiating the claim, namely whether the veteran's asthma 
is related to PTSD.

The additionally submitted evidence consists of an Internet 
print-out from WebMD; VA treatment records; and the report of 
a July 2005 VA medical examination.  

The WebMD print out contains the bare statement "Other 
conditions that can occur with post-traumatic stress 
disorder...asthma."  As noted elsewhere in this decision, 
medical treatise evidence which is general, speculative or 
inconclusive cannot support a claim.  See Sacks, Beausoleil 
and Libertine, all supra.  While this evidence is new, it is 
not material.  It is too general and inconclusive to raise a 
reasonable possibility of supporting the veteran's claim.  

VA treatment records added to the record since the November 
2002 rating decision chronicle the veteran's ongoing 
treatment for asthma.  These records serve to re-establish a 
fact which was known in November 2002 and which was not in 
dispute, namely that the veteran has a current respiratory 
disability.  Although the additionally-submitted evidence may 
be considered new, in that it was not of record at the time 
of the November 2002 rating decision, it is not material 
under 38 C.F.R. § 3.156 (2006).  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

The VA medical examination, while new, is also not material.   
The July 2005 VA examination report indicates the examiner's 
conclusion that the veteran's asthma is not related to 
service-connected PTSD.  The examiner's opinion is against 
the veteran's claim and therefore is not material.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to the appellant is not new and material].

To the extent that the veteran is himself contending that he 
has asthma which is related to PTSD, such is duplicative of 
similar contentions raised in the past and is therefore not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, while the veteran is competent to present 
information as to his symptoms, as a layperson without 
medical training, he is not competent to render an opinion 
linking a specific diagnosis to another medical condition.   
See Espiritu, supra.  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

In short, the evidence submitted subsequent to the November 
2002 denial of the veteran's claim of entitlement to service 
connection of asthma claimed as secondary to PTSD does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2006).  Accordingly, new and 
material evidence has not been submitted, and the claim is 
not reopened.  The benefit sought on appeal remains denied.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for GERD, claimed as 
secondary to service-connected PTSD, is denied.   

Entitlement to service connection for alcoholism, claimed as 
secondary to service-connected PTSD, is denied.  

Entitlement to an increased disability rating for service-
connected IBS is denied.  

The request to re-open the previously denied claim of 
entitlement to service connection of asthma claimed as 
secondary to service-connected PTSD is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


